DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 04/05/2022, Applicant cancelled claims 11 and 34, and also amended claims 1, 12, 14, 19, 33, and 35. Claims 1, 6, 8, 10, 12, 15-16, 19, 33, 35, 38-39, 42, 44-45, 63-64, and 70 are pending; claims 63-64, and 70 remain withdrawn for reasons of record. Claims 1, 6, 8, 10, 12, 15-16, 19, 33, 35, 38-39, 42, and 44-45 are examined.

Withdrawn claim rejection
Claim Rejections - 35 USC § 102
The rejection of claims 1, 6, 8, 10, 33, and 44 under 35 U.S.C. 102(a) (1) as being anticipated by Sage et al. (WO2014018563) is withdrawn in view of the amendments to the claims.

New and maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 10, 12, 33, 35 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. in view of Rassool et al. and in further view of Zimmermann et al. (all cited in the previous Office action).
 	The claims are drawn to a method of treating cancer (triple negative
breast cancer, breast cancer, lung cancer, brain cancer or liver cancer) or inhibiting cell cycle progression, cell growth, DNA repair, transformation or metastasis of cancer cells in a subject, the method comprising: (a) identifying a subject in need of treatment; and (b) administering to the subject a therapeutically effective amount of imipramine (by a variety of routes) and a therapeutically effective amount of a PARP inhibitor. The imipramine amount is between 75-300 mg/day and the PARP inhibitor may be olaparib, or niraparib or veliparib or talazoparib.
	Sage et al. discloses a method of treating cancer in a human diagnosed with or
suspected of having a cancer (small cell lung cancer) (Abstract, claim 1, [0138]) by
administering imipramine (a monoamine reuptake inhibitor which is a tricyclic
antidepressant) (figure 4b and [0103]). The administration routes comprise oral, intraduodenal, intravenous, intraarterial, subcutaneous, intramuscular, intravascular, intraperitoneal or infusion ([0202]). The cancer to be treated may be breast, lung brain cancer or liver cancer ([0086], [0099]). The therapeutically effective amount of for a 70 kg human, this would amount to about 0.05 to 7 g/day, preferably about 0.05 to about 2.5 g/day ([0203]), which in the range claimed in the instant claim 10. The reference also discloses a method of inhibiting cell growth of mouse and human SCLC ([0221], [0223], [0229]). The reference indicates that the method may used in combination with other active agents ([0161]) but it is silent with regard to using PARP inhibitors. 
Zimmerman et al. underscores that the mode of action of inhibitory effect of the TCA (tricyclic antidepressant) amitriptyline is primarily on DNMT (DNA methyl transferase) activity in primary astrocytes from the rat cortex and the mechanism is shared by imipramine, and by paroxetine (abstract).
Rassool et al. disclosed genomic instability in malignancies is promoted by increased endogenous DNA damage and error-prone repair that lead to disease progression and resistance to therapy. Poly-(ADP)-ribose polymerase (PARP) participates in single strand break (SSB) repair, as well as highly error-prone pathway repair for double strand breaks (DSBs). Cancer cells are sensitive to PARP inhibitors, such as ABT888 (Veliparib) suggesting their dependence on PARP activity for survival. in addition to catalytic inhibition of PARP, PARP inhibitors induce cytotoxic PARP-DNA complexes that could be held responsible for their therapeutic effect ([0004]). The reference teaches methods of treating cancer by administering an effective
amount of a low dose of a DNA demethylating agent and an effective amount of a poly
ADP ribose polymerase (PARP) inhibitor (which may be Veliparib, Talazoparib (BMN-
673), or Olaparib (claims 1 and 4). By using a DNA methyl transferase inhibitor sensitizes the cells to the PARP inhibitor ([0007], claim 20). 
Thus, the Rassool reference establishes that cancerous cells could be treated with PARP inhibitors and it was more efficient to add DNA methyl transferase inhibitor for the treatment to sensitize the cells to the PARP inhibitor. One of the DNA methyl transferase known was imipramine as per the teachings of Zimmerman and Sage et al. offered experimental data that imipramine can be used to treat cancer. 
A person of ordinary skill in the art would have found it obvious to combine the
methods of Sage et al. and Rassool et al. based on the anticancer and DNA methyl
transferase inhibitory properties of imipramine (disclosed by Zimmermann) and treat
cancer with a combination of imipramine and PARP inhibitors with a reasonable
expectation of success, because the effect of the anticancer effects of the PARP inhibitors would have been enhanced by the DNA methyl transferase inhibitor effects of imipramine.
On pages 8-9 of the remarks Applicant argues that: “… the cited references alone or in combination fail to provide a suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine the reference teachings to arrive at the claimed elements.”  Further Applicant argues that: “the Office Action has not provided any technical reason for why one of ordinary skill in the art at the time of the invention would have been motivated to specifically combine imipramine and a PARP inhibitor based on the disclosure of Sage. The Office Action has merely pointed out that imipramine can allegedly be combined with a second active agent that does not include a PARP inhibitor, but rather over a hundred of other agents (see, paragraph [00162]). Even if there were some reason to combine imipramine with a second active agent, there are hundreds or even thousands of different combinations possible.”
The arguments were carefully considered but not found persuasive because the person who reads the references is not a person without any knowledge of the art who just “hunts” for certain words. The person is a skilled artisan who when reading a scientific reference can read between the lines, discerning the mechanisms of action even though they may not be explicitly present. Thus, a person of ordinary skill in the art would read the Rassool reference and clearly understand that the difficult task of treating cancer with a PARP inhibitor would be made easier if using a DNA Methyltransferase inhibitor, and based on Zimmermann’s teachings would choose one of the available ones, imipramine. Further, the skilled artisan would use imipramine because it proved to be efficient in treating cancer, as per Sage et al. 

Claims 15, 16, 19, 38, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. in view of Rassool et al. and in further view of Zimmermann et al. and Chiappinelli et al. (all cited in the previous Office action).
The claims add the limitation that the method of inhibiting cell cycle progression,
cell growth, DNA repair, transformation or metastasis of cancer cells, comprising
contacting a cell or tissue or administering to a subject with cancer, a therapeutically
effective amount of imipramine and PARP inhibitor, further comprises administering a therapeutically effective amount of a PD-L1 inhibitor or a PD-1 inhibitor. The inhibitors may be selected from the group consisting of BMS-936559, durvalumab, atezolizumab, avelumab, nivolumab or pembrolizumab or TSR-042.
The teaching of Sage et al. Rassool et al. and Zimmermann et al. were presented supra and they were silent about adding a PD-L1 inhibitor or a PD-1 inhibitor for treatment.
Chiappinelli et al. showed that DNA methyl transferase inhibitors sensitizes mouse cancer cells to immunotherapy. Treatment of the tumor cells with DNMTi results in increased recruitment of (CD3+) T cells, including tumor-killing T Effector cells, to the
tumor. This epigenetic therapy causes increased activation of CD8 T cells and natural
killer cells, an increase in helper T cells, and a reduction in myeloid derived suppressor
cells and macrophages. They also observed upregulation of the immune checkpoint
ligand PD-L1 on tumor cells by using DNA methyl transferase inhibitors (DNMTis) and
hypothesized that treatment plus an antibody to the PD-L1 receptor (anti-PD-1) could
reduce tumor burden. This combination does indeed significantly reduce tumor burden
and increase survival.
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was filed to have combined the teachings of Sage, Rassool, Zimmermann and Chiappinelli and inhibit the growth of tumor cells by a combined treatment with imipramine, PARP inhibitors and PD-1 or PD-L 1 inhibitors. This is because Chiappinelli indicated that DNMTis are effective for treating cancers and their side effect of upregulating PD-L1 on tumor cells can be countered by antibodies to PD-1 and thus the effect of a further immunotherapy would be more efficient. The essence is that Rassool indicated that DNMTis are benefic for treatment with PARP inhibitors and Zimmermann indicated that imipramine is a DNMTi and Sage used imipramine for cancer treatment. A skilled artisan, in the desire for an efficient cancer treatment, would have used imipramine and try to prime the tumor for immunotherapy by releasing the "brakes" of the immune system (the PD-1- PD-L1 axis) and thus making the tumor treatable. With respect to the specific antibodies used, the skilled artisan would have used the known PD-1 /PD-L 1 inhibitory antibodies BMS- 936559, durvalumab, atezolizumab, avelumab, nivolumab or pembrolizumab or TSR- 042.
On page 10 of the remarks Applicant argues that the references do not provide a suggestion or motivation to  combine them. The argument was responded to supra.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sage et al. in view of Rassool et al. and in further view of Zimmermann et al. and Rajamanickam et al. (all cited in the previous Office action).
The claim adds the limitation that the method of inhibiting cell cycle progression, cell growth, DNA repair, transformation or metastasis of cancer cells, comprising contacting a cell or tissue or administering to a subject with cancer, a therapeutically effective amount of imipramine, is effected by inhibition of genes cyclin D1, PLK1 or Rad51.
The teachings of Sage et al. Rassool et al. and Zimmermann et al. were presented supra and, even though they disclosed a method of treating cancer in a human diagnosed with or suspected of having a cancer by administering imipramine and a PARP inhibitor, they are silent about the mechanism.
Rajamanickam teaches imipramine blue, an analog of imipramine can suppress
breast cancer cell growth and metastasis by inhibiting the ability of breast cancer cells to repair DNA strand breaks by homologous recombination (abstract). The observed
accumulation of cells in S-phase was accompanied by a concomitant decrease in G1-
phase cell population in imipramine-treated breast cancer cells (Fig. 4F). Consistent with this, FoxM1, which is known to regulate both G1-S and G2-M progression via several proteins, including cyclin D1, CDC25, AU RAK, STMN1, and PLK1, showed significantly reduced level in imipramine-treated breast cancer cells (Fig. 4C and G).
To one of ordinary skill in the art, it would have been obvious to use the teachings of Rajamanickam and optimize the method disclosed by Sage to achieve a desired effect including inhibiting cell cycle progression, cell growth or DNA repair is inhibiting by inhibition of gene cyclin D1, because Rajamanickam teaches that an analogue of imipramine can inhibit cell cycle progression, cell growth or DNA repair by inhibition of gene cyclin D1.
On page 11 of the remarks Applicant argues that the references do not provide a suggestion or motivation to  combine them. The argument was responded to supra.
Conclusion
 No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647